Citation Nr: 9929592	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-33 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep disturbance, 
hair loss, and chronic headaches due to undiagnosed 
illnesses, as secondary to Persian Gulf War service.

2.  Entitlement to service connection for residuals of an 
ectopic pregnancy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran has relevant active duty service from September 
1990 to June 1991.  She served in the United States Army 
Reserve, the exact dates of which have not been confirmed.  
She served in the South West Asia Theater of Operations 
during the Persian Gulf War from October 1990 to May 1991.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).


FINDING OF FACT

1.  There is no current medical evidence which confirms the 
presence of hair loss, sleep disturbance and headaches.

2.  The veteran underwent a laparotomy and left salpingectomy 
as a result of an ectopic pregnancy occurred in service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for sleep 
disturbance, hair loss, and chronic headaches due to 
undiagnosed illnesses, as secondary to Persian Gulf War 
service, are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Residuals of an ectopic pregnancy, to include a 
salpingectomy, were incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's entrance examination for reserve duty dated in 
November 1987, reported no evidence of hair loss, sleep 
disturbances, or headaches.  At her redeployment examination 
in March 1991, the veteran reported no history of "frequent 
trouble sleeping" or "frequent or severe headache."  The 
examination conducted at this time was negative for findings 
of hair loss, sleep disturbances, or headaches.  On a 
Southwest Asia Demobilization medical evaluation dated in May 
1991, the veteran stated that she did not have a rash, skin 
infection, sores, nightmares, or trouble sleeping. 

On June 25, 1991, subsequent to service discharge, the 
veteran was hospitalized at a private facility for vaginal 
bleeding and pain.  It was noted that the veteran was 10 
weeks pregnant.  She underwent a diagnostic laparoscopy.  
However, due to a large amount of hemoperitoneum, an 
exploratory laparotomy was performed which noted a large 
ectopic pregnancy.  A mid isthmic salpingectomy was 
performed.  Inspection noted evidence of previous pelvic 
adhesive disease, with a right clubbed tube.  She was 
discharged later in June 1995 with a diagnosis of left 
ampullary ectopic pregnancy (ruptured).

The veteran was afforded a VA Persian Gulf Registry 
examination in January 1994.  She stated that she had 
headaches and reported a blow to the head in June 1993.  It 
was noted that x-rays of the skull at that time were 
negative.  The veteran also reported that she had trouble 
sleeping, flashbacks, and nightmares.  She noted that while 
she was in Southwest Asia, she was involved in cleaning 
decontamination equipment.  The veteran reported her 
headaches began the day she returned from overseas.  Her 
headaches were right parietal in location.  She also noticed 
that most of her hair came out on her return.  On examination 
it was noted that her hair had grown back.  The neurological 
examination was normal, and the veteran's skin was without 
lesions of significance.  

An August 1994 VA outpatient report indicates that the 
veteran stated that she lost all her hair within one week 
after returning from the Persian Gulf and still had problems 
sleeping.  She also complained of headaches, sometimes in the 
back and side of head, and occasionally saw stars.  A VA 
outpatient treatment record dated in October 1994, notes that 
the veteran did not have a headache at the time of the 
examination, although she had "some" since her last visit.  
She also reported one episode of hair loss on the top of her 
head.  

During an outpatient neurological examination conducted in 
November 1994, the veteran reported her headaches began 
approximately 2 to 3 days subsequent to her return from the 
Persian Gulf.  They were bitemporal, and were precipitated by 
odors and food.  She noted that her sister also had frequent 
headaches.  The impression was probable migraines.  A 
dermatological examination in November 1994, noted that the 
veteran gave a history of total hair loss after the Gulf War 
in 1991.  She stated that her hair had been growing back but 
since September 1994, it had been falling out.  The veteran's 
scalp was noted as normal.  The impression was mechanical 
alopecia, breakage secondary to perms.  In December 1994, the 
veteran stated that she had stopped perming her hair, and 
that her hair loss had "slowed up some."  Stabilization of 
the migraines and hair loss was noted.  

During a VA psychiatric examination conducted in December 
1994, the veteran complained of headaches, hair loss, and 
sleep impairment.  The diagnoses included tension headaches, 
and hair loss.  A VA outpatient treatment record dated in 
January 1995, shows that the veteran complained that it was 
hard to initiate sleep and she occasionally woke up in the 
middle of her sleep.  

During VA examination compensation examination conducted in 
December 1995, the veteran noted that her hair had grown back 
very slowly to its "normal condition."  On examination, no 
alopecia was noted.  A well-healed surgical scar was noted at 
the "bikini cut" on her lower abdomen.  No functional 
defects were noted.  The neurological examination was also 
negative for abnormalities.  The diagnoses included alopecia, 
resolved, and a history of a removed tubal pregnancy which 
resulted in the removal of the left fallopian tube.  

A gynecological examination conducted in September 1996, 
showed a negative Pap smear.  A benign, well healed, 
transverse scar was noted on the abdomen.  The examination 
was reported as negative.  The diagnoses were a history of 
pelvic inflammatory disease and an ectopic pregnancy, with 
possible secondary infertility.

The veteran was scheduled on several occasions during 
September and October 1995 for VA compensation examinations.  
The record indicates that the veteran failed to report and on 
one occasion it was noted that the notice was undeliverable. 

In October1998, the Board remanded this case to the RO for 
additional development of the evidence.  It was requested 
that the RO ask the veteran if she would be willing to report 
for VA examinations and to furnish any additional treatment 
records.  If yes, BVA examinations were to be conducted.  The 
veteran did not respond.

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  This means that there must be 
evidence of disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent, i.e., an injury during service 
may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza, 7 
Vet. App. at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, in the case of a veteran who served in Southwest 
Asia during the Persian Gulf War, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue, signs or symptoms involving skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychologic signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317 (1998).  The chronic 
disability must have became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Id. 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  Id.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. 

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  Id. 

I.  Residuals of Ectopic Pregnancy

Upon review of the record, the Board concludes that the 
veteran's claim for entitlement to service connection for 
residuals of an ectopic pregnancy is well grounded within the 
meaning of the statute and judicial construction.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  
The VA therefore has a duty to assist the veteran in the 
development of facts pertinent to her claim.  In this regard, 
the veteran's service medical records, post-service private 
clinical data, and VA outpatient and examination reports have 
been included in her file.  It is noted that the Board 
remanded this issue in 1998 for further development of the 
record.  The RO requested that the veteran provide additional 
information and inquired as to whether she would be willing 
to report for an additional examination.  However, the 
veteran did not respond to the RO's request.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated, "the duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

38 C.F.R. § 3.655 (b) states "When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied."  As the veteran has 
failed to respond, the Board will base this decision on the 
evidence of record.

The medical evidence reveals that within a month after 
service discharge, the veteran underwent removal of an 
ectopic pregnancy, that resulted in the removal of her left 
fallopian tube.  At the time of the laparotomy and left 
salpingectomy, it was noted that the veteran was 10 weeks 
pregnant.  A current VA examination noted the presence of a 
well-healed scar on the abdomen.  

After a review of the evidence of record, the Board finds 
that the veteran has residuals of a failed pregnancy that 
began while in service.  The evidence reveals a laparotomy 
was performed to remove the ectopic pregnancy, that also 
resulted in the removal of the left fallopian tube.  As such, 
the service connection for the residuals of an ectopic 
pregnancy, to include a salpingectomy and laparotomy, is 
warranted.  

II.  Sleep Disturbance, Hair Loss, and Chronic Headaches
Due To Undiagnosed Illnesses

As noted above, the Board remanded these issues in 1998 to 
further develop the record.  The RO requested that the 
veteran provide additional information and inquired as to 
whether she would be willing to report for an additional 
examination.  However, the veteran did not respond to the 
RO's request.  Accordingly, the Board will review the case on 
the evidence of record.  38 C.F.R. § 3.655.

In adjudicating the veteran's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel 
regarding the requirements for a well grounded claim under 
38 U.S.C.A. § 1117 (West 1991 & Supp. 1999) and 38 C.F.R. § 
3.317.  VAOPGCPREC 4-99 (May 3, 1999).  In this precedent 
opinion, the General Counsel concluded that the necessary 
elements of a claim for benefits under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 may be identified as follows: (1) proof of 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) proof 
of one of more signs or symptoms of undiagnosed illness; (3) 
proof of objective indications of chronic disability of 10 
percent of more during the specified presumptive period; and 
(4) proof that the chronic disability is the result of 
undiagnosed illness.

The veteran served on active duty in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
October 1990 to May 1991. 

The evidence shows that the veteran reported hair loss 
shortly after her return from the Persian Gulf.  A September 
1994 VA outpatient report indicates that the hair loss was 
mechanical due to breakage from a permanent.  Regardless, the 
most recent VA examination conducted in December 1995 showed 
no evidence of hair loss.  Without current evidence of hair 
loss, the claim is not well grounded and must be denied. 

The evidence further shows that following the veteran's 
discharge from active duty she reported sleep disturbance and 
headaches.  The headaches were diagnosed as tension headaches 
and migraines.  However, when last examined by the VA in 
December 1995, she had no complaints regarding headaches or 
sleep disturbance nor were these found during the 
examination.  Accordingly without current medical evidence 
confirming the presence of sleep disturbance and headaches, 
the claims are not well grounded and must be denied. 



ORDER

The claims of entitlement to service connection for sleep 
disturbance, hair loss, and chronic headaches due to 
undiagnosed illnesses, as secondary to Persian Gulf War 
service are denied.  The claim of entitlement to service 
connection for residuals of an ectopic pregnancy, to include 
a salpingectomy and laparotomy, is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

